          Case 5:17-cv-05671-BLF Document 292 Filed 01/22/21 Page 1 of 6




 1   WILMER CUTLER PICKERING                           WILMER CUTLER PICKERING
      HALE AND DORR LLP                                 HALE AND DORR LLP
 2   William F. Lee (pro hac vice)                     Mark D. Selwyn (SBN 244180)
     william.lee@wilmerhale.com                        mark.selwyn@wilmerhale.com
 3
     Louis W. Tompros (pro hac vice)                   2600 El Camino Real, Suite 400
 4   louis.tompros@wilmerhale.com                      Palo Alto, CA 94306
     Dominic E. Massa (pro hac vice)                   Telephone: (650) 858-6000
 5   dominic.massa@wilmerhale.com                      Fax: (650) 858-6100
     60 State Street
 6   Boston, MA 02109
     Telephone: (617) 526-6000
 7
     Fax: (617) 526-5000
 8
     WILMER CUTLER PICKERING
 9    HALE AND DORR LLP
     Amanda L. Major (pro hac vice)
10   amanda.major@wilmerhale.com
11   1875 Pennsylvania Avenue NW
     Washington, DC 20006
12   Telephone: (202) 663-6000
     Fax: (202) 663-6363
13
     Attorneys for Defendant Intel Corporation
14

15

16                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
17                                                SAN JOSE
18
     VLSI TECHNOLOGY, LLC,                             Case No. 5:17-cv-05671-BLF
19
                                     Plaintiff,        INTEL CORPORATION’S
20                                                     ADMINISTRATIVE MOTION FOR
     v.                                                RELIEF FROM PROTECTIVE ORDER
21

22   INTEL CORPORATION,

23                                   Defendant.

24

25

26

27

28


     Case No. 5:17-cv-05671-BLF                              Intel Corporation’s Administrative Motion
          Case 5:17-cv-05671-BLF Document 292 Filed 01/22/21 Page 2 of 6


 1          In accordance with Civil Local Rule 7-11, Intel Corporation (“Intel”) submits this motion for

 2   an order granting relief under Paragraphs 16, 18, and 43 of the Protective Order in this litigation.

 3          Intel and Apple Inc. (“Apple”) filed suit against various defendants, including VLSI

 4   Technology, LLC (“VLSI”), on November 20, 2019 in Intel Corp. v. Fortress Investment Group et

 5   al., 3:19-cv-07651-EMC (N.D. Cal.) (“Antitrust Litigation”). On August 4, 2020, Apple and Intel

 6   filed an amended complaint. In their complaint and amended complaint, Apple and Intel are

 7   challenging the defendants’, including VLSI’s, anticompetitive scheme of acquiring substitute and

 8   complementary patents in particular markets relating to electronic devices and components or

 9   software therein and processes used to manufacture them, and then using their aggregated portfolio
10   to obtain patent royalties greatly exceeding the value of the alleged inventive contributions of and
11   competitive prices for the patents. Apple and Intel have alleged in the Antitrust Litigation that the
12   ’303 and ’014 patents asserted in this litigation are those that have been aggregated
13   anticompetitively.
14          On January 6, 2021, the district court dismissed Apple and Intel’s amended complaint and
15   noted that Apple and Intel “could have . . . asked the courts presiding over the VLSI infringement
16   suits against Intel for relief from the protective order so that they could make a filing under seal in
17   this case” in order to provide evidence to support these allegations, including about how much VLSI
18   “paid to acquire” patents at issue in the markets. 3:19-cv-07651-EMC, ECF No. 230 at 26 n.9. The
19   district court further noted “shortcomings” it perceived in Apple and Intel’s allegations about how

20   the defendants are alleged to have “extracted supracompetitive royalties,” including that (1) the

21   amended complaint “provided no information about, e.g., what these companies [which licensed

22   specified patents from Uniloc] paid as part of their settlements with Uniloc,” (2) there are no

23   allegations regarding whether the patents identified in the amended complaint “represent the ‘crown

24   jewels’ of the field or just a small portion of a large field of substitutes,” and (3) Apple and Intel

25   “failed to make allegations tying the pricing differential to aggregation of the patents at issue” in the

26   amended complaint. Id. at 23-27. The district court granted Apple and Intel leave to file a second

27   amended complaint within 30 days, i.e., by February 5, 2021.

28

                                                         1
     Case No. 5:17-cv-05671-BLF                                    Intel Corporation’s Administrative Motion
          Case 5:17-cv-05671-BLF Document 292 Filed 01/22/21 Page 3 of 6


 1          Apple and Intel intend to overcome these perceived shortcomings in a second amended

 2   complaint. To support the allegations in that complaint, Intel seeks Court authorization under

 3   Paragraphs 16, 17 and 43 of the protective order (Dkt. No. 107) in the instant action to file under seal

 4   in the Antitrust Litigation (1) information describing the historical prices VLSI paid for the ’303 and

 5   ’014 patents, such as the purchase price of any patent portfolio encompassing the ’303 and/or the

 6   ’014 patents, and (2) information describing the damages demands and royalty estimates regarding

 7   the value or significance of the ’303 and ’014 patents that VLSI has put forth in this litigation. In

 8   particular, Intel requests permission to (1) share on an Outside Counsel Eyes Only basis the

 9   following information and documents with counsel for Apple and Intel in the Antitrust Litigation
10   and (2) for counsel for Apple and Intel in the Antitrust Litigation to file under seal in the Antitrust
11   Litigation portions of the following documents and the information contained in them:
12          •       The cost to acquire each of the ’303 and ’014 patents (derived from a patent-sale

13   agreement between NXP and VLSI, and an amendment to that agreement, which VLSI has

14   designated OUTSIDE COUNSEL EYES ONLY);

15          •       VLSI’s approximate royalty estimates for the ’303 and ’014 patents (included in

16   VLSI’s January 14, 2019 Second Supplemental Damages Contentions, which VLSI has designated

17   as Confidential to VLSI).

18          Intel’s Request for Relief from the Protective Order Should Be Granted

19          The Ninth Circuit “strongly favors disclosure to meet the needs of parties in pending
20   litigation.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 475 (9th Cir. 1992). When
21   evaluating whether to grant relief from a protective order, the court considers “the relevance of the
22   protected discovery to the collateral proceedings and its general discoverability therein.” Foltz v.
23   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1132 (9th Cir. 2003). Next, the court considers the
24   reliance interest of the party opposed to the relief; however, where a blanket protective order is at
25   issue, “any legitimate interest … can be accommodated by placing [the collateral litigants] under the
26   same restrictions on use and disclosure contained in the original protective order.”’ Id. at 1133.
27   Applying this framework, Intel’s limited request should be granted.
28

                                                         2
     Case No. 5:17-cv-05671-BLF                                    Intel Corporation’s Administrative Motion
          Case 5:17-cv-05671-BLF Document 292 Filed 01/22/21 Page 4 of 6


 1          First, the limited information sought is relevant to Intel’s allegations that aggregation of

 2   patents by VLSI and other of the Antitrust Litigation defendants in patent markets has reduced

 3   competition and resulted in supracompetitive royalties. In particular, this information is relevant to

 4   showing that following VLSI’s acquisition of the ’303 and ’014 patents, it has sought

 5   supracompetitive royalties, which Intel alleges are a result of the anticompetitive conduct at issue in

 6   the Antitrust Litigation. Indeed, the court’s order in the Antitrust Litigation makes clear that Apple

 7   and Intel should seek leave to include such information in an amended complaint. See 3:19-cv-

 8   07651-EMC, ECF No. 230 at 26 n.9. Accordingly, disclosure of these documents would be

 9   consistent with Ninth Circuit precedent favoring disclosure to meet the needs of parties in pending
10   litigation. See Beckman, 966 F.2d at 476; Foltz, 331 F.3d at 1131; CBS Interactive, Inc. v. Etilize,
11   Inc., 257 F.R.D. 195, 204-206 (N.D. Cal. 2009) (allowing the plaintiff to use confidential material
12   produced by the defendant to pursue claims against the defendant in state court).
13          Second, VLSI’s confidentiality interests in the documents will be maintained by restricting
14   access to outside counsel in the Antitrust Litigation subject to the terms of the Protective Order in
15   this litigation and filing the confidential portions of Apple and Intel’s second amended complaint
16   under seal. Purchase price and settlement amounts are considered trade secret information. See,
17   e.g., Elec. Arts, Inc. v. U.S. Dist. Court for the N. Dist. of Cal., 298 Fed. App’x 568, 569 (9th Cir.
18   2008) (pricing terms, royalty rates, guaranteed minimum payment terms of licensing agreement
19   constituted trade secret); Powertech Tec., Inc., v. Tessera, Inc., No. C 11-6121 CW, 2012 U.S. Dist.

20   LEXIS 75831, at *5 (N.D. Cal. May 31, 2012) (compelling reasons to seal license agreement). In

21   the Antitrust Litigation, the court has previously granted sealing requests relating to information

22   about Intel’s license and/or patent purchase agreements with third parties and information about

23   negotiations between either Intel or Apple and one or more defendants or non-parties contained in

24   the original and amended complaints. See, e.g., 3:19-cv-07651-EMC, ECF No. 54 at 1; id., ECF No.

25   193 at 1; id., ECF No. 215 at 1. That court has also previously sealed information about damages

26   demands that a defendant in the Antitrust Litigation regards as confidential. See 3:19-cv-07651-

27   EMC, ECF No. 193 at 1. Moreover, the January 6, 2021 ruling in the Antitrust Litigation

28   specifically notes that Apple and Intel could seek relief from the protective order in other litigations

                                                         3
     Case No. 5:17-cv-05671-BLF                                   Intel Corporation’s Administrative Motion
          Case 5:17-cv-05671-BLF Document 292 Filed 01/22/21 Page 5 of 6


 1   “so that they [Apple and Intel] could make a filing under seal in this case,” i.e., the Antitrust

 2   Litigation. 3:19-cv-07651-EMC, ECF No. 230 at 26 n.9.

 3          The Court should grant relief from the Protective Order to allow Intel to include (under seal)
 4   the information described above in their second amended complaint in the Antitrust Litigation. Intel
 5   respectfully requests that the Court do so by January 29, 2021, in advance of the February 5, 2021
 6   deadline for filing a second amended complaint in the Antitrust Litigation.
 7          Intel first contacted VLSI to request its agreement to this request on January 14 but was
 8   unable to obtain the agreement of VLSI. Declaration of Mark D. Selwyn, ¶ 2. Intel and VLSI met
 9   and conferred on January 22, 2021 and were unable to reach agreement. Id., ¶ 3.
10
     DATED: January 22, 2021                                 Respectfully submitted,
11

12                                                           WILMER CUTLER PICKERING
                                                              HALE AND DORR LLP
13
                                                             /s/ Mark D. Selwyn
14                                                           Mark D. Selwyn (SBN 244180)
                                                               mark.selwyn@wilmerhale.com
15
                                                             2600 El Camino Real, Suite 400
16                                                           Palo Alto, CA 94306
                                                             Telephone: (650) 858-6000
17                                                           Fax: (650) 858-6100

18                                                           Attorneys for Defendant Intel Corporation
19

20

21

22

23

24

25

26

27

28

                                                         4
     Case No. 5:17-cv-05671-BLF                                     Intel Corporation’s Administrative Motion
          Case 5:17-cv-05671-BLF Document 292 Filed 01/22/21 Page 6 of 6


 1                                    CERTIFICATE OF SERVICE

 2
            On this 22nd day of January 2021, I hereby certify that I caused the foregoing document
 3
     entitled Intel Corporation’s Administrative Motion for Relief from Protective Order to be filed via
 4
     the court’s CM/ECF system, which shall send notice to the counsel of record for the parties.
 5

 6
     DATED: January 22, 2021                              WILMER CUTLER PICKERING
 7
                                                           HALE AND DORR LLP
 8
                                                          /s/ Mark D. Selwyn
 9                                                        Mark D. Selwyn (SBN 244180)
                                                            mark.selwyn@wilmerhale.com
10                                                        2600 El Camino Real, Suite 400
                                                          Palo Alto, CA 94306
11
                                                          Telephone: (650) 858-6000
12                                                        Fax: (650) 858-6100

13                                                        Attorneys for Defendant Intel Corporation

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
     Case No. 5:17-cv-05671-BLF                                  Intel Corporation’s Administrative Motion
